Order unanimously reversed on the facts, with costs to petitioner-appellant and the' petitions granted to the extent of reducing the assessments for the years 1952-53, 1953-54, 1954-55, 1955-56 and 1956-57 and fixing the assessments as follows:

Lot Land Building Total

5 $335,000 $67,500 $402,500
8 130,000 15,000 145,000
10 110,000 15,000 125,000
There was some testimony of an upward trend in land values commencing in 1955 but such testimony was insubstantial and was not supported by the appraisals of either the petitioner’s or respondent’s expert. Nor, on the present record, was a change in value for the last two tax years under review reflected in the assessments. In arriving at our decision, we did not deem it necessary to take into consideration the contract of sale, which the court below refused to receive in evidence. Settle order. Concur — Breitel, J. P., Rabin, M. M. Frank, McNally and Stevens, JJ.